ACCEPTED
                                                                                  01-14-01025-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             4/24/2015 6:01:04 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                  APPEAL NO. 01-14-01025-CV

                                                                 FILED IN
                                                          1st COURT OF APPEALS
                             IN THE                           HOUSTON, TEXAS
                                                          4/24/2015 6:01:04 PM
                 FIRST COURT OF APPEALS                   CHRISTOPHER A. PRINE
                                                                  Clerk
                   AT HOUSTON, TEXAS


        ALI LAHIJANI AND MEGA SHIPPING, LLC
                      Appellants,
                        v.
 MELIFERA PARTNERS, LLC, MW REALTY GROUP and
                MELISSA WALTERS
                     Appellees
 Appealed From the 157th Judicial District Court of Harris County, Texas
            Trial Court Cause No. 2014-60091
  APPELLEES’ MOTION TO EXTEND TIME TO FILE BRIEF
__________________________________________________________________
                                 U. Lawrence Boze’
                                 State Bar of Texas No.02801600
                                 Bozelaw@aol.com
                                 U. Lawrence Boze’& Associates, P.C.
                                 2212 Blodgett
                                 Houston, Texas 77004
                               (713) 520-0260 Office Telephone
                               (713) 520-6194 Fax
                             ATTORNEY FOR APPELLEES
                    APPEAL NO. 01-14-01025-CV


                                IN THE
                   FIRST COURT OF APPEALS
                      AT HOUSTON, TEXAS


          ALI LAHIJANI AND MEGA SHIPPING, LLC
                         Appellants,
                           v.
  MELIFERA PARTNERS, LLC, MW REALTY GROUP and
                   MELISSA WALTERS
                        Appellees
 Appealed From the 157th Judicial District Court of Harris County, Texas
              Trial Court Cause No. 2014-60091
   APPELLEES’ MOTION TO EXTEND TIME TO FILE BRIEF
__________________________________________________________________


TO THE HONORABLE FIRST COURT OF APPEALS:


   COME NOW, Melifera Partners, LLC;MW Reality Group, and Melissa

Walters, Appellees in the above styled and numbered appeal now pending before

this Appeals Court, and move, pursuant to Rule 10.5(b)(1)of the Texas Rules of

Appellant Procedure, for an extension of time to file Appellees’ Brief and would

respectfully show this Appeals Court as follows:
1 .Appellees’ Brief is now due to be filed on or before May 4, 2015. Appellees

respectfully move for an extension of time to file Appellees’ Brief in order to have

adequate and sufficient time to adequately and completely respond to Appellants’

Opening Brief which is more than thirty-five pages in length with an Appendix and

that cites forty-one (41) Texas cases and twenty (20) Texas statutes in support.

2. Appellees request an extension of time of twenty-eight (28) days, i.e., until June

1, 2015, to file Appellees’ Brief.

3. This is Appellees first request for an extension of time to file Appellees’ Brief

and this request is not being made for purposes of delay but in the interest of

justice and fairness to all parties particularly since Appellees, through their

undersigned lead attorney in charge, did not oppose the extension of time that was

sought by Appellants through their attorneys of record to file Appellants’ Brief

which was granted by this Appeals Court.

   WHEREFORE, for reasons stated herein, Appellees pray that this Appeals

Court consider Appellees ‘Motion For An Extension Of Time To File Appellees

‘Brief and grant Appellees an extension of time of twenty-eight(28) days ,i.e.,

until June 1,2015, to file Appellees’ Brief.
                      Respectfully submitted,


                      U. LAWRENCE BOZE’ & ASSOCIATES, P.C.

                      /s/ U.Lawrence Boze’
                      _________________
                      U. Lawrence Boze’
                      SBOT No: 02801600
                      2212 Blodgett
                      Houston, Texas 77004
                      (713) 520-0260 Office Telephone
                      (713) 520-6194 Fax
         Lead Attorney In Charge For Appellees

                      CERTIFICATE OF SERVICE


  This is to certify that a true and correct copy of the above and foregoing
pleading was forwarded to Appellants by and through their attorneys of record
by electronic filing on this __24th_______ day of April, 2015.

                                 /s/ U.Lawrence Boze’
                          ___________________________
                               U. Lawrence Boze’


                      CERTIFICATE OF CONFERENCE
   This is to certify that on April 24, 2015, I spoke with Ciro J.
Samperi, one of the attorneys of record for Appellants in this appeal and
on behalf of Appellants he indicated that Appellants do not oppose
Appellees ‘Motion For An Extension Of Time To File Appellees ‘Brief.
       /s/ U.Lawrence Boze’
___________________________
     U. Lawrence Boze’